Plaintiff in error was convicted in the county court of Caddo county at the January, 1911, term, on a charge of having the possession of intoxicating liquor with the unlawful intent to sell the same, and his punishment fixed at a fine of two hundred fifty dollars and imprisonment in the county jail for a period of ninety days. Following the rule laid down in the Stumpf case, the Attorney General has filed a motion to dismiss the appeal. The motion is well taken and is sustained. The appeal in accordingly dismissed.